Exhibit 10.30

 

 

 

New Microsoft Word Document_exh_10_30_2018-2-20 bucaria executive severance
agreement_page_01.gif [ex-10d30g001.gif]

AMENDMENT NO. 1 TO EXECUTIVE SEVERANCE AGREEMENT This Amendment No. 1 to
Executive Severance Agreement (this “Amendment”), by and between Teladoc Health,
Inc., a Delaware corporation (“Teladoc” or the “Company”), and Ms. Michelle
Bucaria, an individual resident in the State of Connecticut (“Executive”), is
made as of October 29, 2019. Recitals A. Teladoc and Executive are parties to
that certain Executive Severance Agreement, dated as of February 20, 2018 (the
“Agreement”). B. Teladoc and Executive desire to make certain changes to the
Agreement, as set forth in this Amendment. Terms and Conditions In consideration
of the mutual covenants contained herein, along with other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows: 1.
Amendments. 1.1.Except as otherwise set forth in this Amendment, capitalized
terms have the meaning given them in the Agreement. 1.2.A Section 8(k) is hereby
added to the Agreement, as follows: “(k) Governance Policies. During and, to the
extent required by applicable law, regulation or exchange listing requirement,
following the period of Executive’s employment with the Company, Executive shall
be subject to all of the Company’s corporate governance and executive
compensation policies in effect from time to time, including any stock ownership
guidelines and the Company’s executive compensation recovery policy.”
1.3.Section 1(d) of the Agreement is hereby deleted in its entirety and replaced
with the following: “(d) “Cause” shall mean: (A) the willful and continued
failure by Executive to substantially perform his or her duties to the Company
(other than any such failure resulting from Executive’s incapacity due to
physical or mental illness), after demand for substantial performance is
delivered by the Company that specifically identifies the manner in which the
Company believes Executive has not substantially performed his or her duties,
which is not cured within thirty (30) days after notice of such failure has been
given to the Executive by the Company; (B) the willful engaging by the Executive
in misconduct that is significantly injurious to the Company, monetarily, in
reputation or otherwise, including any conduct that is in violation of the
written employee workplace policies of the Company; or (C) the Executive’s
commission of any felony, or any crime involving dishonesty in respect of the
business or affairs of the Company or any of its subsidiaries. No act, or
failure to act, on the Executive’s part shall be Page 1 of 6

 

 








New Microsoft Word Document_exh_10_30_2018-2-20 bucaria executive severance
agreement_page_02.gif [ex-10d30g002.gif]

considered “willful” unless done, or omitted to be done by him or her not in
good faith and without reasonable belief that his or her action or omission was
in the best interest of the Company.” 1.4.Section 1(h) of the Agreement is
hereby deleted in its entirety and replaced with the following: “(h) “Good
Reason” shall mean one or more of the following, without Executive’s consent:
(A) there is a material reduction in aggregate amount of Executive’s base salary
and target bonus without Executive’s consent (except where there is a general
reduction applicable to the management team generally); (B) there is a material
reduction in Executive’s overall responsibilities or authority, or scope of
duties below the position of a Chief Human Resources Officer of the Company; (C)
Executive is required by the Company to relocate his or her principal place of
employment outside of the New York City metropolitan area; or (D) the failure of
the Company to obtain an agreement from any successor to all or substantially
all of the business or assets of the Company to assume this Agreement as
contemplated in Section 8(a) of this Agreement; or (E) any material breach by
the Company of this Agreement. Furthermore, any provision of this Agreement to
the contrary notwithstanding, “Good Reason” shall be deemed to exist if, in
connection with or following a Change of Control, the Company’s common stock
ceases to be publicly traded on a national securities exchange, unless Executive
becomes (or continues as) the Chief Human Resources Officer (with the powers and
responsibilities customarily associated with such title) of the ultimate parent
entity, or successor to, the Company in such Change of Control, and the common
stock of such parent entity or successor, as applicable, is publicly traded on a
national securities exchange. It is understood that Executive must assert any
termination for Good Reason by written notice to the Company no later than
ninety (90) days following the date on which arises the event or events giving
the Executive the right to assert such a termination, and the Company must have
an opportunity within thirty (30) days following delivery of such notice to cure
the Good Reason condition. In no instance will a resignation by Executive be
deemed to be for Good Reason if it is made more than twelve (12) months
following the initial occurrence of any of the events that otherwise would
constitute Good Reason hereunder.” 1.5.Section 2(a) of the Agreement is hereby
deleted in its entirety and replaced with the following: “(a) Severance Upon
Qualifying Termination. If Executive has a Qualifying Termination that does not
occur prior to but in connection with, on the date of, or within twelve (12)
months following a Change of Control, then subject to (x) the requirements of
this Section 2(a), (y) Executive’s continued compliance with the terms of the
Confidentiality Agreement and Sections 4 and 5 hereof and (z) the terms of
Section 8 hereof, Executive shall be entitled to receive the following payments
and benefits: (i)The Company shall pay to Executive (A) his or her fully earned
but unpaid base salary through the date of Executive’s Qualifying Termination,
(B) any accrued but unpaid paid time off and (C) any other amounts or benefits,
if any, under the Company’s employee benefit plans, programs or arrangements to
which Executive is entitled pursuant to the terms of such plans, programs or
arrangements or applicable law, payable in accordance with the terms of Page 2
of 6

 

 








New Microsoft Word Document_exh_10_30_2018-2-20 bucaria executive severance
agreement_page_03.gif [ex-10d30g003.gif]

such plans, programs or arrangements or as otherwise required by applicable law
(collectively, the “Accrued Rights”); (ii) Executive shall receive continued
payment of the Base Salary for a period of six (6) months following the
termination date in accordance with the Company’s ordinary payroll practices;
(iii) The Company will pay Executive the amount of any earned but unpaid annual
bonus for the calendar year immediately prior to the year in which Executive’s
Qualifying Termination occurs, as determined by the Board (or an authorized
committee) in its good faith discretion, payable in a lump sum at the same time
annual bonuses are paid to other Company executives generally but in no event
later than December 31 of the year in which Executive’s Qualifying Termination
occurs; (iv) If Executive timely elects continued coverage under COBRA for
Executive and Executive’s covered dependents under the Company’s group health
(medical, dental or vision) plans following such Qualifying Termination, then
the Company shall pay the COBRA premiums necessary to continue Executive’s and
his covered dependents’ health insurance coverage in effect on the termination
date until the earliest of (x) six (6) months following the effective date of
such Qualifying Termination, (y) the date when Executive becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment (and Executive agrees to promptly notify the
Company of such eligibility) and (z) the date Executive ceases to be eligible
for COBRA continuation coverage for any reason, including plan termination (such
period from the Qualifying Termination date through the earlier of (x)-(z), in
such case, the “COBRA Payment Period”). Notwithstanding the foregoing, if at any
time the Company determines that its payment of COBRA premiums on Executive’s
behalf would result in a violation of applicable law (including but not limited
to the 2010 Patient Protection and Affordable Care Act, as amended by the 2010
Health Care and Education Reconciliation Act) or an excise tax, then in lieu of
paying COBRA premiums pursuant to this Section 2(a)(iv), the Company shall pay
Executive on the last day of each remaining month of the COBRA Payment Period, a
fully taxable cash payment equal to the COBRA premium for such month, subject to
applicable tax withholding, such payment to be made without regard to
Executive’s payment of COBRA premiums; and (v) All unvested equity or
equity-based awards granted to Executive under any and all equity compensation
plans of the Company that were scheduled to vest within six (6) months after the
date of Executive’s termination or resignation shall become immediately vested
as to time, with any such awards that are subject to performance-based vesting
conditions remaining eligible to vest to the extent the performance conditions
are satisfied during such six-month period (provided that nothing in this
Section 2(a) shall operate to extend the term, if any, of an award beyond the
final expiration date provided in the applicable award agreement).” 1.6.Section
2(b) of the Agreement is hereby deleted in its entirety and replaced with the
following: “(b) Severance Upon Qualifying Termination Occurring in Connection
with a Change of Control. If Executive has a Qualifying Termination that occurs
prior to but in Page 3 of 6

 

 








New Microsoft Word Document_exh_10_30_2018-2-20 bucaria executive severance
agreement_page_04.gif [ex-10d30g004.gif]

connection with, on the date of, or within twelve (12) months following a Change
of Control, then subject to (x) the requirements of this Section 2(b), (y)
Executive’s continued compliance with the terms of the Confidentiality Agreement
and Sections 4 and 5 hereof and (z) the terms of Section 8 hereof, in lieu of
the payments and benefits described in Section 2(a) above, Executive shall be
entitled to receive the following payments and benefits: (i) the Company shall
pay to Executive the Accrued Rights; and (ii) Executive shall receive continued
payment of the Base Salary for a period of twelve (12) months following the
termination date in accordance with the Company’s ordinary payroll practices;
and (iii) The Company shall pay Executive the amount of any earned but unpaid
annual bonus for the calendar year immediately prior to the year in which
Executive’s Qualifying Termination occurs, as determined by the Board (or an
authorized committee) in its good faith discretion, payable in a lump sum at the
same time annual bonuses are paid to other Company executives generally but in
no event later than December 31 of the year in which Executive’s Qualifying
Termination occurs; and (iv) The Company shall pay Executive an additional
amount equal to a pro rata portion of the annual bonus Executive would have
earned for the year of termination, which bonus shall be determined based on
Company financial performance results for such year, payable in a lump sum at
the same time bonuses are paid to Company senior executives generally (but in no
event later than March 15 of the year following the year in which Executive’s
Qualifying Termination occurs); and (v) The Company shall pay Executive an
additional amount equal to one hundred percent (100%) of Executive’s annual
target bonus, payable in a lump sum on the Company’s first ordinary payroll date
occurring after the effective date of the later of Executive’s Qualifying
Termination or the Change of Control; and (vi) If Executive timely elects
continued coverage under COBRA for Executive and Executive’s covered dependents
under the Company’s group health (medical, dental or vision) plans following
such Qualifying Termination, then the Company shall pay the COBRA premiums
necessary to continue Executive’s and his covered dependents’ health insurance
coverage in effect on the termination date until the earliest of (x) twelve (12)
months following the effective date of such Qualifying Termination, (y) the date
when Executive becomes eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment (and Executive
agrees to promptly notify the Company of such eligibility) and (z) the date
Executive ceases to be eligible for COBRA continuation coverage for any reason,
including plan termination (such period from the Qualifying Termination date
through the earlier of (x)-(z), in such case, the “COBRA Payment Period”).
Notwithstanding the foregoing, if at any time the Company determines that its
payment of COBRA premiums on Executive’s behalf would result in a violation of
applicable law (including but not limited to the 2010 Patient Protection and
Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act) or an excise tax, then in lieu of paying COBRA premiums
pursuant to this Section 2(b)(iv), the Company shall pay Executive on the last
day of each remaining month of Page 4 of 6

 

 








New Microsoft Word Document_exh_10_30_2018-2-20 bucaria executive severance
agreement_page_05.gif [ex-10d30g005.gif]

the COBRA Payment Period, a fully taxable cash payment equal to the COBRA
premium for such month, subject to applicable tax withholding, such payment to
be made without regard to Executive’s payment of COBRA premiums; and (vii) all
unvested equity or equity-based awards granted to Executive under any and all
equity compensation plans of the Company shall become immediately vested as to
time and any such awards that are subject to performance-based vesting will
remain eligible to vest to the extent the performance conditions are thereafter
satisfied (provided that nothing herein shall operate to extend the term, if
any, of an award beyond the final expiration date provided in the applicable
award agreement).” 2. Other Provisions. Except as expressly set forth above,
each and every provision of the Agreement shall remain unchanged and in full
force and effect. 3. General Provisions. The provisions of Section 8 of the
Agreement shall govern this Amendment, to the fullest extent applicable and are
hereby incorporated into this Amendment. [Signature page follows.] Page 5 of 6

 

 








New Microsoft Word Document_exh_10_30_2018-2-20 bucaria executive severance
agreement_page_06.gif [ex-10d30g006.gif]

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above. MS. MICHELLE BUCARIA, an individual resident in
the State of Connecticut TELADOC HEALTH, INC., a Delaware corporation · By: 7
Name: Mi·. Adam Vandervoort Title: ChiefLegal Officer
[C:\Users\avandervoort\Dropbox\Desktop\Word and Excel plus Annual
Working\Amendment No I to Bucaria Executive Severance Agreement.docx] Page 6 of6

 

 








New Microsoft Word Document_exh_10_30_2018-2-20 bucaria executive severance
agreement_page_07.gif [ex-10d30g007.gif]

EXECUTIVE SEVERANCE AGREEMENT
ThisExecutiveSeveranceAgreement(“Agreement”)ismadeeffectiveasof February 20,
2018 (“Effective Date”), by and between Teladoc, Inc. (the “Company”) and Ms.
Michelle Bucaria, an individual resident in the State of Connecticut
(“Executive”). WHEREAS, Executive is a key employee of the Company and the
Company and Executive desire to set forth herein the terms and conditions of
Executive’s compensation in the event of a termination of Executive’s employment
under certain circumstances. NOW, THEREFORE, the parties agree as follows: 1.
Definitions. For purposes of this Agreement, the following terms shall have the
following meanings: (a) “Affiliate” means with respect to any person or entity,
any other person or entity that, directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such person or entity. For purposes of this definition, “control”, when used
with respect to any person or entity, means the power to direct the management
and policies of such person or entity, directly or indirectly, whether through
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing. (b)
“Base Salary” means Executive’s base salary at the rate in effect on the date of
Executive’s Qualifying Termination (disregarding any decrease in such base
salary that constitutes a Good Reason event). (c) “Board” shall mean the Board
of Directors of the Company. (d) “Cause” shall mean any of the following, if
uncured (to the extent susceptible to cure) thirty (30) days following written
notice to Executive of same: (i) Executive’s breach of Executive’s duty of
loyalty to the Company or Executive’s willful breach of Executive’s duty of care
to the Company; (ii) Executive’s material failure or refusal to comply with
reasonable written policies, standards and regulations established by the Board
from time to time; (iii) Executive’s commission of a felony, an act of theft,
embezzlement or misappropriation of funds or the property of the Company or its
subsidiaries of material value or an act of fraud involving the Company or its
subsidiaries; (iv) Executive’s willful misconduct or gross negligence which
causes or reasonably could cause (for example, if it became publicly known)
material harm to the Company’s standing, condition or reputation; (v)
Executive’s material violation of the Company’s Code of Ethics (or similar
written policies concerning ethical behavior) or written policies concerning
harassment or discrimination; or (vi) any material breach by Executive of the
provisions of the Confidentiality Agreement or a material provision of this
Agreement. (e) “Change of Control” shall mean (other than an initial public
offering of the Company) (i) any transaction or series of related transactions
resulting in the consummation of a merger, combination, consolidation or other
reorganization of the Company with or into any third party, other than any such
merger, combination, consolidation or reorganization following which the holders
of capital stock of the Company immediately prior to such merger, combination,
Page 1 of 13

 

 








New Microsoft Word Document_exh_10_30_2018-2-20 bucaria executive severance
agreement_page_08.gif [ex-10d30g008.gif]

consolidation or reorganization continue to hold, solely in respect of their
interests in the Company’s capital stock immediately prior to such merger,
combination, consolidation or reorganization, at least fifty-five percent (55%)
of the voting power of the outstanding capital stock of the Company or the
surviving or acquiring entity; (ii) any transaction or series of related
transactions resulting in the consummation of the sale, lease, exclusive or
irrevocable licensing or other transfer of all or substantially all of the
assets of the Company to a third party, other than any such sale, lease,
exclusive or irrevocable licensing or transfer following which the holders of
capital stock of the Company immediately prior to such sale, lease, exclusive or
irrevocable licensing or transfer continue to hold, solely in respect of their
interests in the Company’s capital stock immediately prior to such sale, lease,
exclusive or irrevocable licensing or transfer, at least fifty-five percent
(55%) of the voting power of the outstanding capital stock of the acquiring
entity; or (iii) any transaction or series of related transactions resulting in
the transfer or issuance, whether by merger, combination, consolidation or
otherwise, of Company securities to a person or group if, after such transfer or
issuance, such person or group would hold fifty-five percent (55%) of the voting
power of the outstanding capital stock of the Company; provided that, with
respect to any payments or benefits payable to Executive pursuant to this
Agreement that may be considered deferred compensation under Section 409A of the
Code, the transaction or event described in clause (i), (ii) or (iii) shall only
constitute a Change of Control for purposes of this Agreement if such
transaction or event also constitutes a “change in control event,” as defined in
Treasury Regulation Section 1.409A-3(i)(5). (f) “Code” shall mean the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations and other
interpretive guidance thereunder. (g) “Confidentiality Agreement” shall mean the
Employee Confidentiality and Proprietary Rights Agreement between the Company
and Executive dated March 1, 2017. (h) “Good Reason” shall mean the occurrence
of any of the following events or conditions without Executive’s written
consent: (i) a material diminution in Executive’s base salary or target annual
bonus level; (ii) a material diminution in Executive’s authority, duties or
responsibilities, other than as a result of a Change of Control immediately
after which Executive holds a position with the Company or its successor (or any
other entity that owns substantially all of the Company’s business after such
sale) that is substantially equivalent with respect to the Company’s business as
Executive held immediately prior to such Change of Control; (iii) a change in
the geographic location of Executive’s principal place of employment to any
location that is more than twenty-five (25) miles from the location immediately
prior to such change, not including any location in the Borough of Manhattan,
New York City; or (iv) the failure of the Company to obtain an agreement from
any successor to all or substantially all of the business or assets of the
Company to assume this Agreement as contemplated in Section 8(a) of this
Agreement; provided that Executive must provide written notice to the Company of
the occurrence of any of the foregoing events or conditions within 60 days of
the occurrence of such event and such event or condition must remain uncured for
30 days following the Company’s receipt of such written notice. Any voluntary
termination for “Good Reason” following such 30 day cure period must occur no
later than the date that is 30 days following the expiration of the Company’s
cure period. Page 2 of 13

 

 








New Microsoft Word Document_exh_10_30_2018-2-20 bucaria executive severance
agreement_page_09.gif [ex-10d30g009.gif]

(i) “Qualifying Termination” means (i) a termination by Executive of Executive’s
employment with the Company for Good Reason or (ii) a termination by the Company
of Executive’s employment with the Company without Cause. (j) “Target Bonus
Amount” means Executive’s target annual bonus amount in effect at the time of
Executive’s Qualifying Termination (disregarding any decrease in such target
annual bonus amount that constitutes a Good Reason event). 2. Severance. (a)
Severance Upon Qualifying Termination. If Executive has a Qualifying Termination
that does not occur on the date of or within twelve (12) months following a
Change of Control, then subject to (x) the requirements of this Section 2, (y)
Executive’s continued compliance with the terms of the Confidentiality Agreement
and Sections 4 and 5 and (z) the terms of Section 8, Executive shall be entitled
to receive the following payments and benefits: (i) The Company shall pay to
Executive (A) his or her fully earned but unpaid base salary through the date of
Executive’s Qualifying Termination, (B) any accrued but unpaid paid time off and
(C) any other amounts or benefits, if any, under the Company’s employee benefit
plans, programs or arrangements to which Executive may be entitled pursuant to
the terms of such plans, programs or arrangements or applicable law, payable in
accordance with the terms of such plans, programs or arrangements or as
otherwise required by applicable law (collectively, the “Accrued Rights”);
(ii)Executive shall receive continued payment of the Base Salary for a period of
six (6) months following the termination date (the “Salary Severance Period”) in
accordance with the Company’s ordinary payroll practices; (iii) The Company will
pay Executive the amount of any earned but unpaid annual bonus for the year
immediately prior to the year in which Executive’s Qualifying Termination
occurs, as determined by the Board (or an authorized committee) in its good
faith discretion, payable in a lump sum at the same time annual bonuses are paid
to other Company executives generally but in no event later than December 31 of
the year in which Executive’s Qualifying Termination occurs; (iv) If Executive
timely elects continued coverage under COBRA for Executive and Executive’s
covered dependents under the Company’s group health (medical, dental or vision)
plans following such Qualifying Termination, then the Company shall pay the
COBRA premiums necessary to continue Executive’s and his covered dependents’
health insurance coverage in effect on the termination date until the earliest
of (x) six (6) months following the effective date of such Qualifying
Termination (the “COBRA Severance Period”), (y) the date when Executive becomes
eligible for substantially equivalent health insurance coverage in connection
with new employment or self-employment (and Executive agrees to promptly notify
the Company of such eligibility) and (z) the date Executive ceases to be
eligible for COBRA continuation coverage for any reason, including plan
termination (such period from the Qualifying Termination date through the
earlier of (x)-(z), the “COBRA Payment Period”). Notwithstanding the foregoing,
if at any time the Company determines that its payment of COBRA premiums on Page
3 of 13

 

 








New Microsoft Word Document_exh_10_30_2018-2-20 bucaria executive severance
agreement_page_10.gif [ex-10d30g010.gif]

Executive’s behalf would result in a violation of applicable law (including but
not limited to the 2010 Patient Protection and Affordable Care Act, as amended
by the 2010 Health Care and Education Reconciliation Act) or an excise tax, then
in lieu of paying COBRA premiums pursuant to this Section 2(a)(iv), the Company
shall pay Executive on the last day of each remaining month of the COBRA Payment
Period, a fully taxable cash payment equal to the COBRA premium for such month,
subject to applicable tax withholding, such payment to be made without regard to
Executive’s payment of COBRA premiums; and (v) All unvested equity or
equity-based awards granted to Executive under any equity compensation plans of
the Company that were scheduled to vest within six (6) months after the date of
Executive’s termination or resignation shall become immediately vested as to
time, with any such awards that are subject to performance-based vesting
conditions remaining eligible to vest to the extent the performance conditions
are satisfied during such six-month period (provided that nothing herein shall
operate to extend the term, if any, of an award beyond the final expiration date
provided in the applicable award agreement or prohibit the award from being
treated in substantially the same manner as awards held by Company employees in
the context of a Change of Control or other corporate transaction). (vi) Any
provision of this Section 2(a) to the contrary notwithstanding, in addition to
the payments and benefits payable under this Section upon a Qualifying
Termination: • if such Qualifying Termination occurs within six (6) months of
the start of Executive’s employment with the Company, all unvested equity or
equity-based awards granted to Executive under any equity compensation plans of
the Company with time-based vesting shall become immediately vested to the
extent such awards would have been vested on the first anniversary of the grant
date of such awards, unless the provisions of Section 2(a)(v) above would result
in greater vesting, in which case the provisions of Section 2(a)(v) shall
control; and • if such Qualifying Termination occurs during calendar year 2018,
the Company shall pay to Executive one hundred nine thousand eight hundred
dollars ($109,800), representing the minimum bonus Executive would have been
entitled to in respect of 2018, immediately, in a lump-sum, subject to
applicable withholdings. (b) Severance Upon Qualifying Termination Occurring
Within 12 Months Following a Change of Control. If Executive has a Qualifying
Termination that occurs on the date of or within twelve (12) months following a
Change of Control, then subject to (x) the requirements of this Section 2, (y)
Executive’s continued compliance with the terms of the Confidentiality Agreement
and Sections 4 and 5 and (z) the terms of Section 8, Executive shall be entitled
to receive the payments and benefits described in Section 2(a) above; provided
that: (i) the Salary Severance Period shall be increased to nine (9) months;
(ii) the COBRA Severance Period shall be increased to nine (9) months; (iii) the
Company shall pay Executive an additional amount equal to seventy-five percent
(75%) of the Target Bonus Amount, payable in a lump sum on the Company’s first
ordinary payroll date occurring after the effective date of Executive’s
Qualifying Termination; and (iv) in lieu of the treatment set forth in Section
2(a)(v) above, all unvested equity or equity-Page 4 of 13

 

 








New Microsoft Word Document_exh_10_30_2018-2-20 bucaria executive severance
agreement_page_11.gif [ex-10d30g011.gif]

based awards granted to Executive under any equity compensation plans of the
Company shall become immediately vested as to time and any such awards that are
subject to performance-based vesting will remain eligible to vest to the extent
the performance conditions are thereafter satisfied (provided that nothing
herein shall operate to extend the term, if any, of an award beyond the final
expiration date provided in the applicable award agreement or prohibit the award
from being treated in substantially the same manner as awards held by Company
employees in the context of a Change of Control or other corporate transaction).
(c) Other Terminations. Upon Executive’s termination of employment for any
reason other than as set forth in Section 2(a) and Section 2(b), the Company
shall pay to Executive the Accrued Rights and shall have no other or further
obligations to Executive under this Agreement. The foregoing shall be in
addition to, and not in lieu of, any and all other rights and remedies which may
be available to the Company under the circumstances, whether at law or in
equity. (d) Release. As a condition to Executive’s receipt of any amounts set
forth in Section 2(a) or Section 2(b) other than the Accrued Rights, Executive
shall, within the 60 day period following the date of Executive’s Qualifying
Termination, deliver (without revoking) prior to receipt of such severance
benefits, an effective, general release of claims in favor of the Company or its
successor, its subsidiaries and their respective directors, officers and
stockholders in a form acceptable to the Company or its successor, such form to
contain a reaffirmation of Executive’s promises contained in Section 4 of this
Agreement and the Confidentiality Agreement and a promise not to disparage the
Company, its business, or its employees, officers, directors or stockholders.
The form of the general release will be provided to the Executive not later than
five (5) days following the date of Executive’s Qualifying Termination. (e)
Exclusive Remedy; Other Arrangements. Except as otherwise expressly required by
law (e.g., COBRA) or as specifically provided herein, all of Executive’s rights
to salary, severance, benefits, bonuses and other amounts (if any) accruing
after the termination of Executive’s employment for any reason shall cease upon
such termination. In addition, the severance payments provided for in Section
2(a) and Section 2(b) above are intended to be paid in lieu of any severance
payments Executive may otherwise be entitled to receive under any other plan,
program, policy, contract or agreement with the Company or any of its
Affiliates, including for the avoidance of doubt, any employment agreement or
offer letter (collectively, “Other Arrangements”). Therefore, in the event
Executive becomes entitled to receive the severance payments and benefits
provided under Section 2(a) or Section 2(b), Executive shall receive the amounts
provided under that Section of this Agreement and shall not be entitled to
receive any severance payments or severance benefits pursuant to any Other
Arrangements. In addition, to the extent any Other Arrangement that was entered
into prior to the date of this Agreement provides for Executive to receive any
payments or benefits upon a termination or a resignation of employment for any
reason (such agreement a “Prior Agreement”), Executive hereby agrees that such
termination pay and benefit provisions of such Prior Agreement shall be and
hereby are superseded by this Agreement and from and after the date of this
Agreement, such termination pay and benefit provisions of the Prior Agreement
shall be and are null and void and of no further force or effect. For the
avoidance of doubt, except as may otherwise be agreed in writing between
Executive and the Company or one of its Affiliates after the date of this
Agreement, it is intended that the other terms and conditions of any Prior
Agreement that do not provide for termination pay Page 5 of 13

 

 








New Microsoft Word Document_exh_10_30_2018-2-20 bucaria executive severance
agreement_page_12.gif [ex-10d30g012.gif]

or benefits, including any non-competition, non-solicitation, non-disparagement,
confidentiality, or assignment of inventions covenants and other similar
covenants contained therein, shall remain in effect in accordance with their
terms for the periods set forth in the Prior Agreement. (f) Parachute Payments.
(i) Notwithstanding any other provisions of this Agreement, in the event that
any payment or benefit by the Company or otherwise to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (all such payments and benefits,
including the payments and benefits under Section 2(a) or Section 2(b) hereof,
being hereinafter referred to as the “Total Payments”), would be subject (in
whole or in part) to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the Total Payments shall be reduced (in the order provided
in Section 2(f)(ii)) to the minimum extent necessary to avoid the imposition of
the Excise Tax on the Total Payments, but only if (1) the net amount of such
Total Payments, as so reduced (and after subtracting the net amount of federal,
state and local income and employment taxes on such reduced Total Payments and
after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments), is greater than or
equal to (2) the net amount of such Total Payments without such reduction (but
after subtracting the net amount of federal, state and local income and
employment taxes on such Total Payments and the amount of the Excise Tax to
which Executive would be subject in respect of such unreduced Total Payments and
after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments). (ii)The Total
Payments shall be reduced in the following order: (1) reduction on a pro-rata
basis of any cash severance payments that are exempt from Section 409A of the
Code, (2) reduction on a pro-rata basis of any non-cash severance payments or
benefits that are exempt from Section 409A of the Code, (3) reduction on a
pro-rata basis of any other payments or benefits that are exempt from Section
409A of the Code and (4) reduction of any payments or benefits otherwise payable
to Executive on a pro-rata basis or such other manner that complies with Section
409A of the Code; provided, in the case of clauses (2), (3) and (4), that
reduction of any payments attributable to the acceleration of vesting of Company
equity awards shall be first applied to Company equity awards that would
otherwise vest last in time. (iii) All determinations regarding the application
of this Section 2(f) shall be made by an accounting firm or consulting group
with experience in performing calculations regarding the applicability of
Section 280G of the Code and the Excise Tax selected by the Company (the
“Independent Advisors”). For purposes of determinations, no portion of the Total
Payments shall be taken into account which, in the opinion of the Independent
Advisors, (1) does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of
the Code) or (2) constitutes reasonable compensation for services actually
rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in excess of
the “base amount” (as defined in Section 280G(b)(3) of the Code) allocable to
such reasonable compensation. The costs of obtaining such determination and all
related fees and expenses (including related fees and expenses incurred in any
later audit) shall be borne by the Company. Page 6 of 13

 

 








New Microsoft Word Document_exh_10_30_2018-2-20 bucaria executive severance
agreement_page_13.gif [ex-10d30g013.gif]

(iv) In the event it is later determined that a greater reduction in the Total
Payments should have been made to implement the objective and intent of this
Section 2(f), the excess amount shall be returned immediately by Executive to
the Company. (g) Withholding. All compensation and benefits to Executive
hereunder shall be reduced by all federal, state, local and other withholdings
and similar taxes and payments required by applicable law. 3. Condition to
Severance Obligations. The Company shall be entitled to cease all severance
payments and benefits to Executive in the event of Executive’s breach of
Sections 4 or 5, or any of the provisions of the Confidentiality Agreement or of
any other non-competition, non-solicitation, non-disparagement, confidentiality,
or assignment of inventions covenants contained in any other agreement between
Executive and the Company, which other covenants are hereby incorporated by
reference into this Agreement. 4. Restrictive Covenants. (a) Non-Solicitation
and Non-Competition. (i) Non-Solicitation. Executive agrees that, for a period
of twelve (12) months from and after any termination of Executive’s employment
with the Company, voluntary or involuntary, for any reason or no reason (the
“Non-Compete Period”), Executive shall not (directly or indirectly, on behalf of
Executive or any third party) (a) solicit, induce, recruit or encourage, or take
any other action which is intended to induce or encourage or facilitate or has
the effect of inducing or encouraging any of the Company’s employees to leave
their employment with the Company or otherwise facilitates the hiring of any
such employees by any person outside the Company; or (b) solicit, interfere
with, disrupt or attempt to disrupt any past, present or prospective
relationship, contractual or otherwise, between the Company and any of its
actual or prospective customers, suppliers, employees or stockholders, within
the Geographic Area (as defined below), other than on behalf of the Company or
any of its subsidiaries, directly or indirectly, without the prior written
consent of the Company. (ii) Non-Competition. In addition, during the
Non-Compete Period, Executive shall not, directly or indirectly, (a) engage in
(whether as an employee, agent, consultant, advisor, independent contractor,
proprietor, partner, officer, director or otherwise), (b) have any ownership
interest in (except for passive ownership of one percent (1%) or less of any
entity whose securities have been registered under the Securities Act of 1933,
as amended, or Section 12 of the Securities Exchange Act of 1934), or (c)
participate in the financing, operation, management or control of, any firm,
partnership, corporation, entity or business, that engages or participates in a
“competing business purpose.” The term “competing business purpose” shall mean
the Company’s business, including without limitation telephone and internet
based physician consultation, as conducted or planned to be conducted by the
Company at any time during the course of Executive’s employment with the Company
(including without limitation products and services under development as of the
date of termination). (iii) “Geo gr ap hi c Are a” means any city, county or
state, or any similar subdivision thereof, in each of the United States of
America. Page 7 of 13

 

 








New Microsoft Word Document_exh_10_30_2018-2-20 bucaria executive severance
agreement_page_14.gif [ex-10d30g014.gif]

(iv) Separate Covenants. The covenants contained in Section 4(a)(i) and 4(a)(ii)
shall be construed as a series of separate covenants, one for each city, county,
state, or any similar subdivision in any Geographic Area and are in addition to
(and not in lieu of) and may be enforced separately from, any prior non-compete,
non-solicitation or other similar restrictive covenant or agreement between the
Company, it affiliates or subsidiaries and Executive. These covenants shall also
be construed as a series of separate and successive covenants, one for each
month of the Non-Compete Period. Except for geographic coverage, each such
separate covenant shall be deemed identical in terms to the covenants contained
in Section 4(a)(i) and 4(a)(ii) above. If, in any judicial or arbitral
proceeding, a court or arbitrator refuses to enforce any of such separate
covenants (or any part thereof), then such unenforceable covenant (or such part)
shall be eliminated from this Agreement to the extent necessary to permit the
remaining separate covenants (or portions thereof) to be enforced. In the event
that the provisions of Section 4(a)(i) and 4(a)(ii) above are deemed to exceed
the time, geographic or scope limitations permitted by applicable law, then such
provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, then permitted by such law. In the event that
the applicable court or arbitrator does not exercise the power granted to it in
the prior sentence, Executive and the Company agree to replace such invalid or
unenforceable term or provision with a valid and enforceable term or provision
that will achieve, to the extent possible, the economic, business and other
purposes of such invalid or unenforceable term. The existence or assertion of
any claim by Executive against the Company, whether based on this Agreement or
otherwise, shall not operate as a defense to the Company’s enforcement of the
promises and covenants in the Confidentiality Agreement and this Section 4. An
alleged or actual breach of the Agreement by the Company will not be a defense
to enforcement of any such promise or covenant in this Section 4 or the
Confidentiality Agreement. (v) Acknowledgements. Executive acknowledges that the
nature of the Company’s business is such that if Executive were to become
employed by, or substantially involved in, the business of a competitor of the
Company within the Non-Compete Period, it will be difficult for Executive not to
rely on or use the Company’s trade secrets and confidential information.
Therefore, Executive has agreed to enter into this Agreement to reduce the
likelihood of disclosure of the Company’s trade secrets and confidential
information. Executive therefore acknowledges and agrees that the promises in
Section 4(a) are ancillary to an otherwise enforceable agreement contained in
this Agreement and the Confidentiality Agreement. Executive also acknowledges
that the limitations of time, geography, and scope of activity agreed to above
are reasonable because, among other things: (a) the Company is engaged in a
highly competitive industry; (b) Executive will have continued and unique access
to the trade secrets and know-how of the Company, including without limitation
the plans and strategy (and in particular the competitive strategy) of the
Company; (c) Executive is receiving significant severance payments and benefits
in connection with Executive’s termination of employment; (d) these
non-competition and non-solicitation agreements will not impose an undue
hardship on Executive, and Executive acknowledges that Executive will be able to
obtain suitable and satisfactory employment in Executive’s chosen profession
without violation of these covenants; and (e) these covenants provide no more
protection than is reasonable and necessary to protect the trade secrets,
confidential information, customer contacts and relationships, and goodwill of
the Company. (vi) Resignation on Termination. On termination of Executive’s
employment, Executive shall immediately (and with contemporaneous effect) resign
any Page 8 of 13

 

 








New Microsoft Word Document_exh_10_30_2018-2-20 bucaria executive severance
agreement_page_15.gif [ex-10d30g015.gif]

directorships, offices or other positions that Executive may hold in the Company
or any of its affiliates, unless otherwise requested by the Board. (vii) Tolling
of Non-Compete Period. The Non-Compete Period will not include any period(s) of
violation of such promises in this Section 4 or the Confidentiality Agreement,
it being understood that the extension of time provided in this Section 4 may
not exceed two (2) years. 5. Non-disparagement. Upon termination of employment
by the Company or resignation of employment by Executive for any reason,
Executive shall not, directly, or through any other person or entity, make any
public or private statements that are disparaging of the Company, its business
or its employees, officers, directors, or stockholders; and the Company shall
not, directly or through any other person or entity, make any public or private
statements that are disparaging of Executive. 6. Agreement to Arbitrate. Any
controversy, claim or dispute arising out of or relating to this Agreement,
shall be settled solely and exclusively by binding arbitration in Purchase, New
York or any subsequent location where the principal offices of the Company are
located. Such arbitration shall be conducted in accordance with the then
prevailing JAMS Streamlined Arbitration Rules & Procedures, with the following
exceptions if in conflict: (a) one arbitrator shall be chosen by JAMS; (b) each
party to the arbitration will pay its pro rata share of the expenses and fees of
the arbitrator, unless otherwise required to enforce this Section 6; and (c)
arbitration may proceed in the absence of any party if written notice (pursuant
to the JAMS’ rules and regulations) of the proceedings has been given to such
party. Each party shall bear its own attorneys’ fees and expenses. The parties
agree to abide by all decisions and awards rendered in such proceedings. Such
decisions and awards rendered by the arbitrator shall be final and conclusive.
All such controversies, claims or disputes shall be settled in this manner in
lieu of any action at law or equity; provided, however, that nothing in this
Section shall be construed as precluding the bringing of an action in a court of
competent jurisdiction to enforce the Confidentiality Agreement or any other
non-competition, non-solicitation, non-disparagement, confidentiality, or
assignment of inventions covenants or other intellectual property related
covenants contained in any other agreement between Executive and the Company. 7.
At-Will Employment Relationship. Executive’s employment with the Company is
at-will and not for any specified period and may be terminated at any time, with
or without Cause or advance notice, by either Executive or the Company. Any
change to the at-will employment relationship must be by specific, written
agreement signed by Executive and an authorized representative of the Company.
Nothing in this Agreement is intended to or should be construed to contradict,
modify or alter this at-will relationship. 8. General Provisions. (a)Successors
and Assigns. The rights of the Company under this Agreement may, without the
consent of Executive, be assigned by the Company to any person, firm,
corporation or other business entity which at any time, whether by purchase,
merger or otherwise, directly or indirectly, acquires all or substantially all
of the assets or business of the Company or to any of its Affiliates. The
Company will require any successor (whether direct or indirect, by Page 9 of 13

 

 








New Microsoft Word Document_exh_10_30_2018-2-20 bucaria executive severance
agreement_page_16.gif [ex-10d30g016.gif]

purchase, merger or otherwise) to all or substantially all of the business or
assets of the Company to assume this Agreement. Executive shall not be entitled
to assign any of Executive’s rights or obligations under this Agreement. This
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. (b) Severability. In the event any
provision of this Agreement is found to be unenforceable by an arbitrator or
court of competent jurisdiction, such provision shall be deemed modified to the
extent necessary to allow enforceability of the provision as so limited, it
being intended that the parties shall receive the benefit contemplated herein to
the fullest extent permitted by law. If a deemed modification is not
satisfactory in the judgment of such arbitrator or court, the unenforceable
provision shall be deemed deleted, and the validity and enforceability of the
remaining provisions shall not be affected thereby. (c) Interpretation;
Construction. The headings set forth in this Agreement are for convenience only
and shall not be used in interpreting this Agreement. This Agreement has been
drafted by legal counsel representing the Company, but Executive has
participated in the negotiation of its terms. Furthermore, Executive
acknowledges that Executive has had an opportunity to review and revise the
Agreement and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement. Either party’s failure to enforce any
provision of this Agreement shall not in any way be construed as a waiver of any
such provision, or prevent that party thereafter from enforcing each and every
other provision of this Agreement. (d) Governing Law and Venue.This Agreement
will be governed by and construed in accordance with the laws of the United
States and the State of New York applicable to contracts made and to be
performed wholly therein, and without regard to the conflicts of laws principles
that would result in the application of the laws of another jurisdiction. Any
suit brought hereon shall be brought in the state or federal courts sitting in
Westchester County, New York the parties hereby waiving any claim or defense
that such forum is not convenient or proper. Each party hereby agrees that any
such court shall have in personam jurisdiction over it and consents to service
of process in any manner authorized by New York law. (e) Notices. Any notice
required or permitted by this Agreement shall be in writing and shall be
delivered as follows with notice deemed given as indicated: (i) by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; (iii) by telecopy or facsimile transmission upon
acknowledgment of receipt of electronic transmission; or (iv) by certified or
registered mail, return receipt requested, upon verification of receipt. Notice
shall be sent to Executive at the most recent address for Executive set forth in
the Company’s personnel files and to the Company at its principal place of
business, or such other address as either party may specify in writing.
(f)Survival.Sections 2(“Severance”),3(“ConditiontoSeverance Obligations”), 4
(“Restrictive Covenants”), 5 (“Non-disparagement”), 6 (“Agreement to Arbitrate”)
and 8 (“General Provisions”) of this Agreement shall survive termination of
Executive’s employment with the Company. Page 10 of 13

 

 








New Microsoft Word Document_exh_10_30_2018-2-20 bucaria executive severance
agreement_page_17.gif [ex-10d30g017.gif]

(g) Entire Agreement.This Agreement and any covenants and agreements
incorporated herein by reference as set forth in Section 3 together constitute
the entire agreement between the parties in respect of the subject matter
contained herein and therein and supersede all prior or simultaneous
representations, discussions, negotiations, and agreements, whether written or
oral, provided, however, that for the avoidance of doubt, all Other Arrangements
(as such Other Arrangements may be amended, modified or terminated from time to
time) shall remain in effect in accordance with their terms, subject to Section
2(e) hereof. This Agreement may be amended or modified only with the written
consent of Executive and an authorized representative of the Company. No oral
waiver, amendment or modification will be effective under any circumstances
whatsoever. (h) Code Section 409A. (i) The intent of the parties is that the
payments and benefits under this Agreement comply with or be exempt from Section
409A of the Code and the regulations and guidance promulgated thereunder
(collectively, “Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith.
(ii)Notwithstanding anything in this Agreement to the contrary, any compensation
or benefits payable under this Agreement upon Executive’s termination of
employment shall be payable only upon Executive’s “separation from service” with
the Company within the meaning of Section 409A (a “Separation from Service”)
and, except as provided below, any such compensation or benefits shall not be
paid, or, in the case of installments, shall not commence payment, until the
60th day following Executive’s Separation from Service (the “First Payment
Date”). Any installment payments that would have been made to Executive during
the 60 day period immediately following Executive’s Separation from Service but
for the preceding sentence shall be paid to Executive on the First Payment Date
and the remaining payments shall be made as provided in this Agreement. (iii)
Notwithstanding anything in this Agreement to the contrary, if Executive is
deemed by the Company at the time of Executive’s Separation from Service to be a
“specified employee” for purposes of Section 409A, to the extent delayed
commencement of any portion of the benefits to which Executive is entitled under
this Agreement is required in order to avoid a prohibited distribution under
Section 409A, such portion of Executive’s benefits shall not be provided to
Executive prior to the earlier of (i) the expiration of the six-month period
measured from the date of Executive’s Separation from Service with the Company
or (ii) the date of Executive’s death. Upon the first business day following the
expiration of the applicable Section 409A period, all payments deferred pursuant
to the preceding sentence shall be paid in a lump sum to Executive (or
Executive’s estate or beneficiaries), and any remaining payments due to
Executive under this Agreement shall be paid as otherwise provided herein. (iv)
Executive’s right to receive any installment payments under this Agreement shall
be treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment as permitted under Section 409A. Except as otherwise permitted
under Section 409A, no payment hereunder shall be accelerated or deferred unless
such acceleration or deferral would not result in additional tax or interest
pursuant to Section 409A. Page 11 of 13

 

 








New Microsoft Word Document_exh_10_30_2018-2-20 bucaria executive severance
agreement_page_18.gif [ex-10d30g018.gif]

(i) Consultation with Legal and Financial Advisors. By executing this Agreement,
Executive acknowledges that this Agreement confers significant legal rights, and
may also involve the waiver of rights under other agreements; that the Company
has encouraged Executive to consult with Executive’s personal legal and
financial advisors; and that Executive has had adequate time to consult with
Executive’s advisors before executing this Agreement. (j) Counterparts. This
Agreement may be executed in multiple counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument. [signature page follows] Page 12 of 13

 

 








New Microsoft Word Document_exh_10_30_2018-2-20 bucaria executive severance
agreement_page_19.gif [ex-10d30g019.gif]

THEPARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW. TELADOC, INC. !16(:££
Title: Chief Legal Officer EXECUTIVE Michelle Bucaria [C:
\Users\avandervoort\Dropbox\Desktop\ Word and Excel plus Annual Working\ Bucaria
Exhibit B. docx] Page 1 of 13

 



